Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:  line 1-2, the limitation of “ oil-or-fat- processing a composition” is vague and indefinite because it is unclear what processing would be encompassed in “ oil or fat processing”.  It is unclear what “ processing “ indicates.
In claim 3, the limitation of “ 80% by mass or more to 99.9% by mass or less” is vague and indefinite because it is unclear if the range of from 80-99.9% is being claimed or the claim is reciting two different ranges of 80% or more and 99.9% or less.  99.9% or less includes value below 80%.  It is not clear what is intended.
Claim 7 is vague and indefinite.  The claim  recites “ food obtainable using the coating material”.  But it is not clear what exactly is the food and it is unclear what is encompassed by obtainable using the 
Claim 9 has the same problem as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando ( 2016/0066604) in view of Tsuchiya ( 20140037827).
For claim 1, Ando discloses a fat-processed starch which is formed from adding a fat to a starch. The starch used includes any starch as long as it can be used for foods including corn starch, tapioca starch, rice starch etc.. Among the starches, tapioca starch, corn starch are readily available in large quantities at a low cost and thus are preferred.  The fat-processed starch may be mixed with materials including protein.  For claims 4,9, Ando discloses a coating material for fried food comprising the fat-processed starch.  For claims 5,9 Ando discloses the fat-processed is used as a dusting flour. For claim 6, 
Ando does not disclose both corn starch and tapioca starch in the mass ratio as in claims 1,9,  the protein as in claim 2 and the ranges as claim 3.
Tsuchiya discloses a coating material for fried food.  Tsuchiya discloses that it is known in the art that oil/fat-processed starches are frequently obtained from corn starch.  However, recently, an amount of oil/fat processed starch derived from tapioca starch is increasing in replace of that derived from a corn starch because a tapioca starch results in softer texture than a corn starch does.  ( see paragraph 0027)
Ando discloses that both corn starch and tapioca starches are preferred in oil/fat processed starch.  As shown in Tsuchiya, corn starch is typically used; but, tapioca starch gives a different texture from the corn starch.  Thus, it would have been obvious to one skilled in the art to combine the two starches when desiring to alter the texture of the oil/fat processed starch.  It would have been within the skill of one in the art to determine the amount of each starch depending on the texture and economic factor such as which starch is cheaper.  Such variables can readily be determined by one skilled in the art through routine experimentation.  Ando discloses the oil/fat processed starch can include protein.  It would have been obvious to select any protein as an obvious matter of choice.  Since the amount of oil/fat ranges from .02-.4%.  It is obvious the majority of ingredients is the starches.  It would have been readily within the skill of one in the art to determine the amount of starch without undue experimentation.  Ando discloses the coating material can be a dusting flour and batter.  It would have been obvious to use both dusting and batter is coating of foodstuff when desiring multiple coating layers.  This parameter can readily be determined by one skilled in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawai discloses oil/fat processed starch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 30, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793